UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA,

       Plaintiff,

               -v-                                     18-cv-6658 (JSR)

BEECHWOOD RE LTD., BASSET MANAGER,                     OPINION AND ORDER
L.P., BEECHWOOD BERMUDA
INTERNATIONAL, LTD., BEECHWOOD RE
INVESTMENTS, LLC a/k/a BEECHWOOD RE
INVESTORS, LLC, ILLUMIN CAPITAL
MANAGEMENT, LP, MOSHE M. FEUER                  IUSDC SDt'- ~                 --
                                                                                   1


a/k/a MARK FEUER, SCOTT A. TAYLOR,
DAVID I. LEVY, DHRUV NARAIN, and
                                                IDOCUMENr                          l;
                                                                                   ,.

JOHN DOES 1-10,                             1
                                                /   ELE~ONISr\U y F!Lf,,' :!
                                            I DOC#:                ~   \f :JT(J ,
       Defendants.
----------------------------------- x
                                            i       DATE FILED:.   ~JI
JED S. RAKOFF, U.S.D.J.

     After discovering that it had invested $320 million with

the affiliates of a failed Ponzi scheme, plaintiff Senior Health

Insurance Company of Pennsylvania ("SHIP") brought a 13-count

complaint against defendants Beechwood Re Ltd., B Asset Manager,

L.P., Beechwood Bermuda International, Ltd., Beechwood Re

Investments, LLC a/k/a Beechwood Re Investors, LLC,                Illumin

Capital Management, LP, Moshe M. Feuer a/k/a Mark Feuer, Scott

A. Taylor, David I. Levy, Dhruv Narain, and John Does 1-10. Now

before the Court is the partial motion of most of the def endants 1




: Defendant Levy does   no~   join the motion, nor obviously do the
John Does.
to dismiss SHIP's complaint. For the reasons discussed below,

and as explained in more detail herein, defendants' motion is

granted in part and denied in part.

                              Background

       In evaluating defendants' partial motion to dismiss, the

following allegations are taken as true: SHIP is an insurance

company that provides long-term care coverage. Complaint            ~   5

( "Compl. ") , ECF No. 1. In 2 0 0 3, SHIP stopped writing new

business and developed a "run-off strategy" with the

Pennsylvania Insurance Department. Id.      ~   40. Although SHIP is

technically a for-profit entity,       it is managed only for its

policyholders' benefit, and any assets remaining after the

satisfaction of SHIP's policies and obligations are paid out to

charities that focus on senior health issues.        Id.   ~   41

       Of central importance to this action is non-party Platinum

Partners, L.P., a Manhattan-based hedge fund founded by non-

parties Mark Nordlicht, Murray Huberfeld, and David Bodner. Id.

~    15. For over a decade, Platinum falsely inflated the reports

of its performance, and as of 2012, the hedge fund was

"suffering severe liquidity problems and needed constant cash

infusions to prop up its funds and support redemptions." Id.

~~   16-17. To meet these shortfalls, Platinum partnered with

defendants Mark Feuer, Scott Taylor, and David Levy (Huberfeld's


                                   2
nephew)   to form defendant Beechwood Re and its affiliates.     Id.

~   17. The purpose of creating Beechwood Re was to "present the

false appearance of being unrelated to Nordlicht, Huberfeld, or

Bodner in order [to] attract institutional investors that

Platinum itself could not attract directly." Id.     ~   48. 2

       In 2013, SHIP was introduced to Beechwood Re, and in 2014

and 2015, SHIP's CEO and CFO met with Feuer, Taylor, and Levy to

discuss SHIP's investment challenges. Id.   ~   45. Feuer, Taylor,

and Levy advised that Beechwood Re would not be able to provide

reinsurance to SHIP, but that Beechwood Re could provide SHIP

with access to the same investments that Beechwood Re used for

policies that it reinsured.   Id. Over the course of several

meetings and presentations, defendants pitched SHIP on

Beechwood's record of outperformance and conservative investment



2 Over the past several years, Huberfeld, Nordlicht, Levy, and
others have been subject to criminal and SEC prosecution for
activity relating to Platinum. See Compl. ~ 16. Huberfeld pled
guilty to conspiracy to commit wire fraud by bribing a union
leader to invest millions of dollars in Platinum. See United
States v. Seabrook et al., 16-cr-467 (S.D.N.Y.), ECF.No. 203.
Nordlicht and Levy have been indicted for wire fraud, investment
advisor fraud, and securities fraud, arising, inter alia, out of
an alleged scheme to defraud Platinum investors. United States
v. Nordlicht et al, 16-cr-640 (E.D.N.Y.), ECF No. 1. Of note,
the indictment alleges that Nordlicht and Levy "devised a scheme
to use the s1gn1ficant liquid assets held by Beechwood .    . to
address [Platinum's] liquidity problems, which included
[Platinum's] inability to timely satisfy redemptions by
[Platinum's] investors." Id. ~ 54.

                                  3
strategy. They "recommended a strategy of investing in assets

that were highly collateralized and well protected," and they

"represented to SHIP that the investments were over-secured by

collateral that Beechwood could seize in the event that a loan

or other investment was not repaid, which would enable Beechwood

to recover the value of any investment." Id. 9l 70.

      ~n   2014 and 2015, SHIP invested $270 million through three

Investment Management Agreements (IMAs), one with defendant

Beechwood Re,   id.   ~   98, one with defendant Beechwood Bermuda

International, Ltd.       ("BBIL"),   id. 9l 82, and one with defendants

B Asset Manager, LP ("BAM")       and Beechwood Re Investors, LLC

("BRILLC"),   id. 9!9! 114, 118. Each of these IMAs had the same

basic structure: the IMAs guaranteed SHIP a 5.85% annual return,

with the defendants required to make up any shortfall. Id.

9!9! 86, 102, 118. Any returns in excess of 5.85% would go to

defendants as a performance fee.            Id. 9!9! 88, 104, 119.

     Rather than investing in highly collateralized credit

instruments, defendants almost immediately began moving SHIP's

assets through a series of complicated transactions that

ultimately served to enrich Platinum and Beechwood. Two weeks

after SHIP made its investment with BAM,             for example, BAM used

SHIP funds to acquire an unsecured $35,500,000 note issued by an

entity owned by one of Platinum's funds.             Id. 9l 141. Although the


                                        4
note purchase agreement had a collateralization requirement,

this requirement was deferred nine times in three months, and

when collateral was ultimately posted, it was a small amount

that "simultaneously served as collateral for the debt to be

collected under two other defaulted investments in which

Beechwood had invested SHIP policy reserves." Id.                'JI   144.

       The complaint describes several similar transactions that

funded Platinum and Beechwood at SHIP's expense.                In February

2015, BBIL wired BRILLC $50 million of SHIP assets to fund a 6%

note, but to date BRILLC has repaid neither interest nor

principal.   Id. 'Jl'Jl 157, 160, 162. And between 2015 and 2016,

defendants used SHIP's assets to buy themselves out of a risky

loan to an energy company. Id.    'JI       146.   In doing so, defendants -

particularly defendant Dhruv Narain,           3   who was then BAM's CIO -

also renegotiated the loan to subordinate SHIP's interest to

tha~   of other Beechwood entities.          Id.   ~~   151-53. Finally, the

most egregious example - also allegedly orchestrated by Narain -

involved a complicated series of transactions in which SHIP was




3 Narain formed defendant Illumin Capital Management, LP
("Illumin") in January 2017. Id.~ 194. According to the
complaint, Narain "moved the remaining Beechwood investment
management, operations, and administrative team to Illumin," and
"Illumin effectively served as an alter ego to Beechwood." Id.
The complaint offers little additional information about
Illumin.

                                        5
made to repeatedly resell itself an interest in a convertible

note that one Platinum entity held in another Platinum entity.

Id.   ~~    166-90. The result is that SHIP now has $70 million tied

up in an illiquid investment of questionable value.              Id.   ~    195.

          While defendants were using SHIP's assets to fund

themselves, they were also paying themselves tens of millions of

dollars of performance fees out of SHIP's accounts. Id.                ~~    89,

105, 121. SHIP alleges that defendants Justified these fees by

falsely overstating the value of SHIP's assets under management.

Id.   ~    132. In particular, defendants paid advisors and

consultants to submit "reports that contained inflated, and in

some cases entirely falsified, valuations that purported to show

that the Platinum-related investments were performing well." Id.

As a specific example, SHIP points to an April 9, 2015 Duff &

Phelps report that Elliot Feit at Beechwood emailed SHIP's then-

CFO on April 20, 2015.      Id.    ~   136; ECF No. 63, Ex. G. SHIP

alleges that this report significantly overstated the value of

certain Platinum-related assets that Beechwood had purchased

with SHIP funds. Compl.      ~    136.

          On July 25, 2016, the Wall Street Journal published an

article about Beechwood's ties to Platinum.           Id.   ~   197. This was

the first time that SHIP became aware of the connection, and

Beechwood sent a letter the next day to SHIP's CEO, in which


                                          6
Beechwood reassured SHIP there was "no reason to believe that

either Beechwood or any of [SHIP's]           related portfolios suffered

financial harm" from investments involving Platinum. Id.               ~   198.

Beechwood "continued to tout its 'appropriate risk management'

and 'strong safeguards'      for SHIP's investments," and it

''represented to SHIP that it was in the process of, and was

capable of, severing all ties with Platinum." Id. Beechwood

continued to withdraw millions in fees from SHIP's accounts. Id.

~   199.

       Around November 2016, Beechwood proposed terminating SHIP's

IMAs, but SHIP refused, instead requiring Beechwood to transfer

assets out of the IMA accounts and into SHIP's custodial

accounts.   Id.   ~~   201-02. SHIP also revoked Beechwood's authority

to act without SHIP's express permission.           Id.   ~   202. Over the

following months, SHIP "gradually began to uncover

misrepresentations and omissions by Beechwood and the pervasive

cover-up of Beechwood's .           investment of SHIP assets and its

favoring of its own interests and those of its affiliates over

the interests of its client." Id.         ~   203. SHIP alleges that

"Beechwood's cooperation and release of information to assist

SHIP's damage-control efforts has been, and remains,

intermittent and incomplete." Id.




                                      7
      On July 24, 2018, SHIP filed a 13-count complaint against

Beechwood Re, BAM, BBIL, BRILLC, and lllumin (together, the

"Beechwood Advisors"); Feuer, Taylor, Levy, and Narain

(together, the "Individual Defendants"); and John Does 1-10, who

"are unnamed and unknown individuals or entities who directly or

indirectly acted in furtherance of and benefited from

Beechwood's scheme." Id.    ~   35. The complaint alleges breach of

contract as to Beechwood Re, BBIL, BAM, and BRILLC, as well as

the following non-contract claims:         (1) breach of fiduciary duty;

(2)   fraudulent inducement;    (3)   fraud;   (4) constructive fraud;

(5) violations of the Racketeer Influenced and Corrupt

Organizations Act   ("RICO");    (6) civil conspiracy;     (7) gross

negligence; and (8) unjust enrichment. Each of the non-contract

claims is brought against both the Beechwood Advisors and the

Individual Defendants. The civil conspiracy and unJust

enrichment claims are brought against John Does 1-10 as well.

      All named defendants except for Levy move to dismiss SHIP's

non-contract claims. ECF No. 61. Defendants also seek to either

dismiss or strike SHIP's claims for punitive damages.

                                 Analysis

I.     Standard of Review

       In order to survive a motion to dismiss, a plaintiff must

"state a claim to relief that is plausible on its face."


                                       8
Ashcroft v.         Iqbal, 556 U.S. 662, 678             (2009) . 4 "A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Id. When

adjudicating a motion to dismiss, the Court "accept[s] all

factual allegations in the complaint and draw[s] all reasonable

inferences in the plaintiff's favor." ATSI Commc'ns,                       Inc. v.

Shaar Fund, Ltd., 493 F.3d 87, 98                     (2d Cir. 2007).

II.     Breach of Fiduciary Duty

        Under here applicable New York law, the elements of a

breach of fiduciary duty claim are "(l) that a fiduciary duty

existed between plaintiff and defendant,                     (2)   that defendant

breached that duty, and (3) damages as a result of the breach."

Meisel v. Grunberg,              651 F. Supp. 2d 98, 114 (S.D.N.Y. 2009).

Where, however, a valid contract governs the dispute between the

parties, "[a] cause of action for breach of fiduciary duty which

is merely duplicative of a breach of contract claim cannot

stand." William Kaufman Org., Ltd. v. Graham & James LLP, 703

N . Y . S . 2 d 4 3 9,   4 4 2 ( 1st Dep' t 2 0 0 0) .




4Unless otherwise indicated, in quoting cases, all internal
quotation marks, alterations, footnotes, and citations are
omitted.

                                                  9
     Defendants argue that "SHIP has not alleged any facts apart

from the terms of the IMAs to support its breach of fiduciary

duty claims against the Beechwood companies." Memorandum of Law

in Support of the Partial Motion to Dismiss by Defendants

Beechwood Re (in Controllership) s/h/a Beechwood Re Ltd., B

Asset Manager, L.P., Beechwood Bermuda International Ltd.,

Beechwood Re Investments, LLC,      Illumin Capital Management, LP,

Mark Feuer, Scott Taylor, and Dhruv Narain 11      ("MTD"), ECF

No. 62. "To the contrary," defendants contend, "each of [SHIP's]

fiduciary allegations references the terms of the IMAs or SHIP's

Investment Policies incorporated therein," and should therefore

be dismissed as duplicative. Id.

     Furthermore, defendants argue, SHIP has not stated a claim

for breach of fiduciary duty against any of the Individual

Defendants. Jd. Defendants argue that "SHIP's complaint rests

simply on the individual Defendants' corporate positions," id.,

and has therefore "failed to indicate that there was anything

about [each Individual Defendant's]      role as a corporate official

that created a personal relationship of trust and confidence,"

Krys v. Butt,   486 F. App'x 153,    156 (2d Cir. 2012).

     Beginning with defendants' argument that SHIP's claims are

duplicative,    it is true that "causes of action for breach of

fiduciary duty that merely restate contract claims must be


                                    10
dismissed." Bullmore v. Ernst & Young Cayman Islands, 846

N.Y.S.2d 145, 148                  (1st Dep't 2007). However, "conduct amounting

to breach of a contractual obligation may also constitute the

breach of a duty arising out of the relationship created by

contract which is nonetheless independent of such contract." Id.

In particular, New York courts have held that, where a

"defendant had discretionary authority to manage [plaintiff's]

investment accounts,                    it owed [plaintiff] a fiduciary duty of the

highest good faith and fair dealing." Assured Guar.                                  (UK) Ltd. v.

J.P. Morgan Inv. Mgmt.                    Inc.,    915 N.Y.S.2d 7,            16 (1st Dep't

2010), aff'd,                 962 N.E.2d 765       (N.Y. 2011); see Snyder v. Wells

Fargo Bank, N.A., 594 F. App'x 710, 712                                (2d Cir. 2014)   ("The

contract at issue, an investment management agreement, afforded

[defendant] considerable discretion with respect to

[plaintiff's] portfolio. This gave rise to a duty of

care               •   fl )   •




       Here        SHIP           has    alleged     that     the       "investment     management

agreement[s]                  afforded    [defendants]       considerable discretion with

respect to             [SHIP's]         portfolio." Snyder,            594 F. App'x at 712;     see

Compl.   q[   81        ("Each of the IMAs granted Beechwood discretion over

the specific investments made.");                           id.   q[    147    ("BAM exercised its

complete discretion under the IMA                                      ."). As such,    defendants




                                                     11
"owed [SHIP]        a fiduciary duty of the highest good faith and fair

dealing." Assured Guar.            (UK) Ltd., 915 N.Y.S.2d at 16.

       Moreover,      SHIP' s    breach     of    fiduciary    duty    claim does    not

"merely restate contract claims." Bullmore,                    846 N.Y.S.2d at 148.

The thrust of SHIP's contract claims is that defendants guaranteed

a 5.85% return and then failed to deliver on the guarantee. Compl.

'll'll 212-13,   224-25,        236-37.     In    addition,     SHIP    alleges     that

defendants breached a promise "to manage SHIP's assets in a manner

'consistent with        the      general    investment     policy,     guidelines    and

restrictions' of [defendants] and SHIP." Id. 'll'll 214, 226, 238.

       SHIP' s breach of fiduciary duty claim,                  by contrast,      arises

out of allegations "that Defendants did not reveal the true, self-

interested nature of their scheme, deliberately withheld 'access

to full and accurate information about the nature and performance

of the investments,' and improperly invested SHIP's funds." SHIP's

Opposition to Defendants'            Partial Motion to Dismiss 15              ("Opp."),

ECF No. 66.      Specifically,       SHIP alleges that its assets were used

to   acquire     "investments        tied    to    Platinum    that    were    purposely

structured by Beechwood,            the     Individual Defendants,        and the co-

conspirators to enrich themselves and their related parties at the

expense of investors like SHIP." Compl.                   '!! 130.   Furthermore,   SHIP

alleges that "Beechwood's paid advisors and consultants submitted

reports      that    contained      inflated,       and   in   some    cases    entirely


                                             12
falsified,    valuations that purported to show that the Platinum-

related      investments     were    performing       well     and   that       SHIP's

investments     were   sound."      Id.   ~    132.   These    claims,    far     from

duplicating     assertions     of   unmet      returns   and    risky    investing,

describe an independent pattern of self-enrichment and deceit.

     Moving to whether SHIP has stated a claim for breach of

f iduc1ary duty against any of the Individual Defendants, this

Court has held that, "[i]n determining whether a fiduciary duty

exists, the focus is on whether one person has reposed trust or

confidence in another and whether the second person accepts the

trust and confidence and thereby gains a resulting superiority

or influence over the first." Indep. Asset Mgmt. LLC v.                   Zanger,

538 F. Supp. 2d 704, 709 (S.D.N.Y. 2008). Furthermore, the New

York Court of Appeals has stated that "[a]ny one who knowingly

participates with a fiduciary in a breach of trust is liable for

the full amount of the damage caused thereby." Wechsler v.

Bowman, 34 N.E.2d 322, 326 (N.Y. 1941); see Talansky v.

Schulman, 770 N.Y.S.2d 48, 53 (1st Dep't 2003)                 ("This includes

an officer of a corporation who knowingly participates in a

breach of the corporation's fiduciary duties.").

     As the discussion in the following section makes clear,

SHIP has adequately alleged that Taylor, Feuer, and Levy

personally induced SHIP to invest with Beechwood. This is enough


                                          13
to establish that these defendants "knowingly participate[d]     in

a breach of [Beechwood's]     fiduciary duties." Talansky, 770

N.Y.S.2d at 53. The complaint is less clear with respect to

Narain. Although SHIP does allege that Narain managed SHIP's

assets as CIO of BAM,   it does not "indicate that there was

anything about [Narain's] role as a corporate official that

created a personal relationship of trust and confidence." Krys,

486 F. App'x at 156.

     Given these considerations, the Court holds that SHIP has

adequately pled breach of fiduciary duty as to the Beechwood

defendants and Taylor, Feuer, and Levy, but it has failed to

state such a claim against Narain. The Court will grant Narain's

motion to dismiss without prejudice, however, as SHIP may be

able to amend its complaint (on the schedule set below) to

allege that it had "a personal relationship of trust and

confidence" with   Narain.~




~ Defendants also argue that SHIP has failed to state a claim for
breach of fiduciary duty against Illumin because "SHIP's
complaint does not mention Illumin at all in this count, much
less identify any alleged duty owed by Illumin to SHIP or how
such duty was supposedly breached." MTD 10. SHIP does not
contest this argument, and the Court does not see any ground on
which it could. As such, SHIP's breach of fiduciary duty claim
against Illumin is dismissed with prejudice.

                                   14
III.     Fraudulent Inducement

         To state a claim for fraudulent inducement, a plaintiff

 "must allege a misrepresentation or material omission on which

  [it]   relied that induced [it] to enter into an agreement."

 Barron Partners, LP v.        LAB123,   Inc., 593 F. Supp. 2d 667,      670

  (S.D.N.Y. 2009). A fraudulent inducement claim is subject to the

 heightened pleading standards of Rule 9(b) of the Federal Rules

 of Civil Procedure, which require a plaintiff to "(l) specify

 the statements that the plaintiff contends were fraudulent,                  (2)

 identify the speaker,        (3)   state where and when the statements

 were made, and (4) explain why the statements were fraudulent."

 Lerner v.    Fleet Bank, N.A.,       459 F.3d 273,   290   (2d Cir. 2006).

 "In cases where the alleged fraud consists of an omission and

 the plaintiff is unable to specify the time and place because no

 act occurred, the complaint must still allege:               (1) what the

 omissions were;      (2)   the person responsible for the failure to

 disclose;    (3)   the context of the omissions and the manner in

 which they misled the plaintiff, and (4) what defendant obtained

 through the fraud." Odyssey Re          (London) Ltd. v. Stirling Cooke

 Brown Holdings Ltd., 85 F. Supp. 2d 282, 293               (S.D.N.Y. 2000).

         As relevant here, SHIP alleges the following:            First, on

 April 10, 2014, Taylor emailed SHIP's CEO, copying Levy and

  Feuer, with "documents that provided information concerning


                                         15
Beechwood's purported 'asset management capabilities,

strategies, and platform' and advised that Beechwood's 'focus

for SHIP will be in the Asset Backed Senior Secured Credit class

of investments.'" Compl. '57. In the email, Taylor wrote that

"those classes of investments [are]   'where we [Beechwood] are

particularly strong, and can provide you [SHIP] some superior

yield on a risk adjusted basis.'" Id. The email also included a

"Discussion Document" that indicated that "Beechwood:    (a)

employs a   '[c]redit-focused investment strategy which focuses on

capital preservation';   (bl seeks '[s]uperior adjusted returns';

(c) has a '[s]trong culture of risk management and

transparency'; and (d) uses '[b]est in class third party

vendors.'" Id. '58.

     Next, on May 13, 2014, SHIP alleges that "Feuer attended a

SHIP Board meeting .     . and presented information on Beechwood,

its experience in managing insurance business, and its plans for

reinsuring blocks of long-term care business." Id. !    65. SHIP

alleges that "[t]he presentation discussed Beechwood's strategy

as an investment manager, but did not review any specific

investments or assets under management by Beechwood." Id.

     Finally,   in the months prior to the execution of the IMAs,

SHIP alleges that "Levy led an oral and written presentation to

SHIP officials .     . at Beechwood's New York office." Id. ! 66.


                                 16
SHIP alleges that "Levy reiterated Beechwood's consistent themes

of strong security and collateralization, conservative approach,

and a guaranteed return for SHIP." Id.

          SHIP alleges that defendants' affirmative representations

about Beechwood's investment strategy were fraudulent because

"they did not reflect Beechwood's true investment approach and

scheme and did not account for the fact that Beechwood intended

to and would use SHIP's assets to favor Beechwood, Platinum, and

their related parties and affiliates." Id.       ~   63.   In addition,

SHIP alleges that defendants' omissions were fraudulent because

they "hid the reality that Beechwood intended, in essence, to

convert SHIP's assets to the uses of Platinum and the

individuals controlling Beechwood and Platinum in a manner

fundamentally inconsistent with the safe and conservative

portfolio they promised would result in a guaranteed return."

Id.   ~    73. Finally, SHIP alleges that, "[b]ased upon and in

reliance on Defendants'        false and misleading representations and

the fraudulent or grossly negligent omission or concealment of

material information, SHIP entered into the IMAs to its

detriment." Id.      ~   79.

          Defendants respond with several arguments. As a preliminary

matter, defendants argue that the fraudulent inducement claim

should be dismissed as to Narain and Illumin because neither was


                                      17
employed by Beechwood at the time the IMAs were executed. MTD

12. SHIP does not dispute this point, see Transcript dated

November 13, 2018 at 33:5-7, and the Court will therefore

dismiss the claim against Narain and Illumin with prejudice.

     With respect to the remaining allegations, defendants argue

that SHIP has failed to plead any actionable statements or

omissions. MTD 12-16. Defendants argue,     for exanple, that they

had no "affirmative duty to disclose .         information to the

plaintiff," id. at 13, and they contend that SHIP has failed to

allege any omissions or misstatements with the specificity

required by Rule 9(b),   id. at 13, 16-17. Defendants also argue

that SHIP's alleged misstatements or omissions are inactionable

because they relate to future performance or otherwise

constitute puffery. Id. at 13-14, 15-16. In addition, defendants

claim that SHIP has not alleged reasonable reliance, because

SHIP had an obligation as an accredited investor to conduct due

diligence, and because the IMAs contained provisions regarding

the risks of SHIP's investments. Id. at 14-15, 17-18.

     Beginning with the argument that defendants had no

"affirmative duty to disclose .        . information to the

plaintiff," id. at 13, defendants overlook the "special facts

doctrine," which provides that a duty to disclose arises if "one

party possesses superior knowledge, not readily available to the


                                  18
other, and knows that the other is acting on the basis of

mistaken knowledge," Aetna Cas.      & Sur. Co. v. Aniero Concrete

Co.,   404 F.3d 566, 582    (2d Cir. 2005). Here SHIP alleges that

defendants intended from the outset "to lure institutional

investors, such as insurers,      into entrusting their funds to a

seemingly legitimate,      independent insurance company." Compl.

~   49. The creation of such a deceptive scheme clearly satisfies

the requirements of the special facts doctrine, and thereby

imposes a duty to disclose.

       As for defendants' argument that SHIP has failed to meet

Rule 9(b)'s heightened pleading requirements, the three

allegations above are more than specific enough to ground a

fraudulent inducement claim. SHIP alleges that Taylor falsely

represented in his April 10 email "that Beechwood's 'focus for

SHIP will be in the Asset Backed Senior Secured Credit class of

investments,'" Compl. i      57, and that Beechwood "employs a

'[c]redit-focused investment strategy which focuses on capital

preservation,'" Id. i      58. SHIP also alleges that Levy, during

his oral presentation in the months prior to the execution of

the IMAs,   falsely "reiterated Beechwood's consistent themes of

strong security and collateralization, conservative approach,

and a guaranteed return for SHIP." Id. i      66. And SHIP alleges

that Feuer, during his May 13 board meeting, "discussed


                                    19
Beechwood's strategy as an investment manager, but did not

review any specific investments or assets under management by

Beechwood," id. 'll 65, thereby falsely omitting defendants' true

intention to "convert SHIP's assets to the uses of Platinum and

the individuals controlling Beechwood and Platinum," id. 'Jl 73.

These allegations are specific, and they "give rise to a strong

inference of fraudulent intent." Shields v. Citytrust Bancorp,

Inc., 25 F. 3d 1124, 1128 (2d Cir. 1994).

     Defendants are also wrong to argue that their alleged

statements and omissions are inactionable as puffery or forward-

looking promises. While it is true that "a mere promissory

statement as to what will be done in the future does not

constitute a material misrepresentation of fact,   a promise made

with a preconceived and undisclosed intention of not performing

it does." Spinelli v. Nat'l Football League, 903 F.3d 185, 210

(2d Cir. 2018). SHIP alleges that defendants never intended to

manage SHIP's assets as represented, but that they planned all

along to divert SHIP's funds to the benefit of Platinum and

themselves. This allegation is supported by numerous factual

assertions in the complaint, such as that defendants funneled

over $35 million of SHIP's assets to a Platinum-owned fund only

two weeks after the BAM IMA was executed. Compl. 'll 141. To the

extent that defendants misrepresented their present intention to


                                 20
misappropriate SHIP's assets, they engaged in actionable

fraudulent inducement.

      Finally, defendants are incorrect that SHIP failed to allege

reasonable reliance because of SHIP's accredited investor status,

or because the IMAs expressly warned about the risky nature of the

investments. MTD 17. The gravamen of SHIP's fraudulent inducement

allegation is not that defendants engaged in riskier investments

than they had promised SHIP.   It is that defendants intended from

the outset to use SHIP's assets to enrich themselves and their

affiliates. By relying on defendants'   representations that their

business was legitimate, SHIP acted reasonably.

      For the foregoing reasons, SHIP has stated a claim for

fraudulent inducement (except, as discussed above, against

Narain and Illumin).

IV.   Fraud

      The elements of fraud are similar to those of fraudulent

inducement. See Kaufman v. Cohen, 760 N.Y.S.2d 157, 165 (1st

Dep't 2003)   ("To state a cause of action for fraud,   a plaintiff

must allege a representation of material fact, the falsity of

the representation, knowledge by the party making the

representation that it was false when made,   justifiable reliance

by the plaintiff and resulting injury.").   The heightened

pleading standards of Rule 9(b) are also the same.


                                 21
      SHIP alleges that, over the course of their relationship,

"Defendants knowingly made numerous false representations of

material fact to SHIP       . with the intent of causing SHIP not

to terminate the IMAs or any investments after they were

executed or otherwise interfere with Defendants' scheme." Compl.

~   265. SHIP also alleges that defendants "omitted and concealed

material information from SHIP," id.       ~    266, and that "SHIP

justifiably relied upon such misrepresentations and omissions or

concealments to its detriment by investing, by continuing to

invest, and by not terminating the IMAs or any investments after

they were executed, and by not attempting to interfere with or

influence Defendants' actions," id.    ~       267.

       Defendants argue - as they did in the context of SHIP's

fraudulent inducement claim - that SHIP's fraud claim fails to

meet Rule 9(b)'s pleading requirements. MTD 18. Furthermore,

defendants argue, all of the alleged misstatements "relate to

the Beechwood companies'   investment of SHIP assets that,

according to SHIP, were entrusted to the Beechwood companies

through and related to the IMAs." Id. at 19. Accordingly,

defendants conclude, "SHIP's entire fraud claim is legally

deficient since it is duplicative of its breach of contract

claims." Id.




                                 22
        Beginning with the argument that SHIP's fraud claim is

duplicative, this argument parallels, in some respects,

defendants' argument about the fiduciary duty claim discussed

above.    It is true that "[a] fraud claim should be dismissed as

redundant when it merely restates a breach of contract claim,

~,       when the only fraud alleged is that the defendant was not

sincere when it promised to perform under the contract." First

Bank of Americas v. Motor Car Funding,       Inc., 690 N.Y.S.2d 17,

20-21    (1st Dep't 1999). However, "a cause of action for fraud

may be maintained where a plaintiff pleads a breach of duty

separate from,    or in addition to, a breach of the contract." Id.

at 21. For example, ''[u]nlike a misrepresentation of future

intent to perform, a misrepresentation of present facts is

collateral to the contract .      . and therefore involves a

separate breach of duty." Id.

        SHIP alleges several "m1srepresentation[s] of present

facts" that could qualify as independently actionable frauds.

Two of these meet the pleading requirements of Rule 9(b): First,

SHIP alleges that Beechwood used reports with inflated

valuations to extract unearned performance fees from SHIP's

accounts, and it cites as an example an April 9, 2015 Duff &

Phelps Report that Elliot Feit at Beechwood emailed to SHIP's

then-CFO on April 20, 2015. Compl.      ~   136; ECF No.   63, Ex. G.


                                   23
Second, SHIP alleges that, after the news broke about Platinum's

connections with Beechwood, Beechwood sent a letter to SHIP's

CEO on July 26,   2016 representing that there was "no reason to

believe that either Beechwood or any of [SHIP's]         related

portfolios suffered financial harm," that Beechwood "continued

to tout its 'appropriate risk management' and 'strong

safeguards'   for SHIP's investments," and that Beechwood "was in

the process of, and was capable of,       severing all ties with

Platinum." Compl. q[ 198.

     While these misrepresentations are pled with specificity,

however, SHIP has not adequately alleged reliance and injury.          In

the case of the Duff & Phelps Report, SHIP does not explain how

the allegedly inf lated valuations translated into unearned

performance fees.   Pleading such a connection should be

straightforward. Under the IMAs, defendants guaranteed SHIP a

5.85% annual return, and defendants kept any excess return as

performance fees.   Id.   ~~   88, 104, 119.   If defendants falsely

overstated SHIP's returns       (e.g., by misrepresenting that SHIP's

funds had earned a 6.85% return in a given year), and if SHIP

relied on this misrepresentation in paying defendants an (e.g.,

1%) unearned performance fee,       then SHIP should not have

difficulty pleading the elements of fraud.




                                     24
     Similarly, while SHIP alleges with specificity that

Beechwood made various misrepresentations in its July 26 letter,

SHIP does not explain how it relied on these communications, or

how it was injured by that reliance. Even if it is true that

Beechwood misrepresented the nature of its ties to Platinum, or

its ability to sever those ties, SHIP does not allege that it

would have acted differently if Beechwood had told the truth.

     For these reasons, the Court holds that SHIP has failed to

state a claim for fraud. However, the Court will grant

defendants' motion to dismiss without prejudice, as SHIP may be

able to amend its complaint   (on the schedule set below)   to

adequately plead reliance and injury with respect to the

misrepresentations above, or to satisfy Rule 9(b)'s pleading

requirements with respect to other misrepresentations that are

"collateral to the [IMAs]        and therefore involve[) a

separate breach of duty." First Bank of Americas,   690 N.Y.S.2d

at 21.

V.   Constructive Fraud

     Under New York law, a "constructive fraud claim modifies

the claim for actual fraud by replacing the scienter requirement

with the requirement that Defendants maintained either a

fiduciary or confidential relationship with Plaintiff." LBBW

Luxemburg S.A. v. Wells Fargo Sec. LLC, 10 F. Supp. 3d 504, 524


                                 25
(S.D.N.Y. 2014); see Brown v. Lockwood, 432 N.Y.S.2d 186, 193-94

(2nd Dep't 1980)   ("The elements of a cause of action to recover

for constructive fraud are the same as those to recover for

actual fraud with the crucial exception that the element of

scienter upon the part of the defendant, his knowledge of the

falsity of his representation,   is dropped and is replaced by a

requirement that the plaintiff prove the existence of a

fiduciary or confidential relationship .       .").

     SHIP's constructive fraud claim is more or less duplicative

of its actual fraud claim. Compare Compl. '1l 265 ("During as well

as before performance under the IMAs or in connection with any

investment, Defendants knowingly made numerous false

representations of material fact to SHIP, as detailed in this

Complaint, with the intent of causing SHIP not to terminate the

lMAs or any investments after they were executed or otherwise

interfere with Defendants' scheme."), with id.   'JI   273 ("During as

well as before performance under the lMAs, Defendants made

numerous false representations of material fact to SHIP, as

detailed in this Complaint, with the intent of causing SHIP not

to terminate the lMAs or any investments after they were

executed and to continue investing through Beechwood."). The

distinction between the two claims - that one alleges knowledge

as to falsity, while the other does not - would become relevant


                                 26
only if the Court had held that SHIP's actual fraud claim was

deficient for failure to plead scienter.

     As discussed above, however, SHIP's actual fraud claim is

deficient for its failure to plead reliance and injury. These

defects apply equally to SHIP's constructive fraud claim.

Underlying the Court's analysis is the issue of whether

constructive fraud claims are subject to Rule 9(b)'s heightened

pleading requirements. Courts in the Second Circuit appear to be

divided on this question. See Marketxt Holdings Corp. v. Engel &

Reiman,   P.C.,   693 F. Supp. 2d 387,   397 n.75    (S.D.N.Y. 2010)

(speculating that this disagreement "may be attributed to

problems of language," and that constructive fraud claims like

the one presented here are subject to Rule 9(b)'s requirements,

while "constructive fraudulent transfer claims" are not). Given

that one of the core purposes of Rule 9(b)          is "to provide a

defendant with fair notice of a plaintiff's claim," O'Brien v.

Nat' 1 Prop. Analysts Partners,    936 F.2d 674,      676   (2d Cir. 1991),

this Court holds at a minimum that misstatements and omissions

in a constructive fraud claim must be pled with the same

specificity as those in an actual fraud claim. The Court will

therefore grant defendants' motion to dismiss SHIP's

constructive fraud claim, without prejudice to re-pleading on

the schedule set below.


                                    27
VI.   Violations of RICO

      SHIP alleges RICO violations under 18 U.S.C. §§ 1962(c),

1962(a), 1962(d). Section 1962(c) makes it "unlawful for any

person employed by or associated with any enterprise engaged in,

or the activities of which affect,             interstate or foreign

commerce, to conduct or participate, directly or indirectly,                in

the conduct of such enterprise's affairs through a pattern of

racketeering activity." Section 1962(a) makes it "unlawful for

any person who has received any income derived, directly or

indirectly,      from a pattern of racketeering activity               . to use

or invest, directly or indirectly, any part of such income, or

the proceeds of such income,           in acquisition of any interest in,

or the establishment or operation of, any enterprise which is

engaged in, or the activities of which affect, interstate or

 foreign commerce." And section 1962(d) makes it "unlawful for

any person to conspire to violate," inter alia, sections 1962(c)

 and 1962 (a).

      To plead a RICO violation, a plaintiff must allege that the

 defendant engaged in at least two predicate acts of

 "racketeering activity," where "racketeering activity" is

 defined to include a host of state and federal offenses. 18

 U.S.C.   §§   1961 (1),   (5).   In the instant action, SHIP alleges that

 defendants engaged in the predicate acts of mail and wire fraud


                                          28
under sections 1341 and 1343 of title 18, based on the

fraudulent conduct described above. Compl.     ~    289.

     In addition to alleging two predicate acts, a RICO

plaintiff must plead continuity to establish that the

racketeering activity constitutes a "pattern." Continuity,        in

turn, "1s both a closed- and open-ended concept, referring

either to a closed period of repeated conduct, or to past

conduct that by its nature projects into the future with a

threat of repetition." H.J.   Inc. v. Nw. Bell Tel. Co., 492 U.S.

229, 241   (1989). Where, as here, the pattern is closed-ended,

the Second Circuit has held that "predicate acts occurring over

less than a two-year period may not be deemed a pattern." First

Capital Asset Mgmt.,   Inc. v. Satinwood,   Inc.,    385 F.3d 159, 168

(2d Cir. 2004).

     Given the Court's decision above to dismiss SHIP's fraud

claim, the only conduct that would qualify as predicate acts are

defendants' alleged acts of fraudulent inducement. However,

these alleged acts did not occur over a two-year period, but

instead took place during several months preceding the execution

of the IMAs. At oral argument, counsel for SHIP acknowledged

that the alleged acts of fraudulent inducement did not by

themselves cover a sufficient time period to qualify as a

"pattern" under RICO. See Transcript dated November 13, 2018 at


                                 29
 8:13,    9:5-7 .. Accordingly, the Court will grant defendants'

 motion to dismiss SHIP's RICO claims, but - as in the case of

 the fraud claim - it will do so without prejudice to re-pleading

 on the schedule set below.

VII.     Civil Conspiracy

         Under New York law, civil conspiracy is not an independent

 tort.    Instead, "[a]ll that an allegation of conspiracy can

 accomplish is to connect nonactors, who otherwise might escape

 liability, with the acts of their co-conspirators." Burns

 Jackson Miller Summit & Spitzer v. Lindner, 452 N.Y.S.2d 80,           93-

 94    (2nd Dep't 1982), aff'd,     451 N.E.2d 459 (N.Y. 1983). "Where

 there is an underlying tort, the elements of civil conspiracy

 are:    (1)   the corrupt agreement between two or rr.ore persons,    (2)

 an overt act,      (3)   their intentional participation in the

  furtherance of a plan or purpose, and (4)       the resulting damage."

  Pope v. Rice, No. 04 Civ. 4171       (DLC), 2005 WL 61308S, at *13

  (S.D.N.Y. Mar. 14, 2005).

         Given the Court's decision above to dismiss SHIP's fraud

  claim, the only remaining torts that defendants could have

  conspired to commit are fraudulent inducement and breach of

  fiduciary duty. Furthermore, the only "nonactors" that a civil

  conspiracy claim could connect to those torts are Narain and

  Illumin, as the other defendants' motions to dismiss those


                                       30
  claims were denied. With respect to fraudulent inducement, SHIP

  cannot plead conspiracy against Narain or Illumin, because their

  involvement postdates the execution of the IMAs. As for breach

  of fiduciary duty, "all members of the alleged conspiracy must

  independently owe a fiduciary duty to the plaintiff.u Marino v.

  Grupo Mundial Tenedora, S.A., 810 F. Supp. 2d 601,   611   (S.D.N.Y.

  2011). Because SHIP has not plausibly alleged that Narain or

  lllumin owed SHIP a fiduciary duty (for the reasons discussed

  above),   it has not plausibly alleged conspiracy to commit

  fiduciary duty against them either.

        Accordingly, defendants' motion to dismiss SHIP's

  conspiracy claim is granted, with prejudice.   6


VIII.   Gross Negligence

        "Like ordinary negligence, gross negligence also involves

  the commission or omission of an act or duty owing by one to

  another. However, the act or omission must be of an aggravated

  character, as distinguished from the failure to exercise

  ordinary care. In other words, gross negligence is conduct that

  evinces a reckless disregard for the rights of others or smacks




  6 The claim is dismissed with prejudice as to Illumin for the
  reasons discussed above. It is dismissed with prejudice as to
  Narain because Narain will likely cease to be a "nonactoru if
  SHIP adequately pleads that Narain owed SHIP a fiduciary duty.

                                   31
of intentional wrongdoing." Curley v. AMR Corp., 153 F.3d 5, 13

(2d Cir. 1998).

     SHIP pleads gross negligence in the alternative to its

fraud claim. Compl.   ~   321.   It alleges that "Defendants owed SHIP

a duty to act with reasonable care in connection with managing

SHIP's assets," and that "Defendants breached that duty of care

by, among other things, making imprudent investments to benefit

Platinum,   failing to advise SHIP of the reasons for such

investments, and improperly valuing such assets." Id.       ~~   322-23.

     Defendants argue that SHIP's gross negligence claims are

duplicative of its breach of contract claims and that "claims

based on negligent or grossly negligent performance of a

contract are not cognizable." MTD 9 (quoting Pacnet Network Ltd.

v. KDDI Corp., 912 N.Y.S.2d 178, 180 (1st Dep't 2010)). SHIP

responds that "an investment advisor []      'may be subject to tort

liability for failure to exercise reasonable care,       irrespective

of their contractual duties,'" Opp. 22 (quoting Bullmore, 846

N.Y.S.2d at 148), and it argues that "Defendants owed SHIP a

duty independent of any contractual obligations to act with

reasonable care as investment professionals in connection with

managing SHIP's assets," id.

     For reasons substantially similar to those discussed in the

context of SHIP's breach of fiduciary duty claim, the Court


                                     32
holds that SHIP has plausibly alleged that defendants - with the

exception of Narain and Illumin - owed SHIP a duty that was

independent of defendants' obligations under the IMAs.

Furthermore, the Court has no difficulty concluding that SHIP

has alleged "conduct that evinces a reckless disregard for the

rights of others or smacks of intentional wrongdoing." Curley,

153 F.3d at 13. Accordingly, SHIP's gross negligence claim is

dismissed only as to Narain and Illumin. As above, the claim

against Narain is dismissed without prejudice to re-pleading on

the schedule set below, and the claim against Illumin is

dismissed with prejudice. Defendants' motion to dismiss is

otherwise denied.

IX.   Unjust Enrichment

      In addition to pleading gross negligence in the alternative

to its fraud claim, SHIP pleads unjust enrichment in the

alternative to its breach of contract claims. SHIP alleges that

defendants "were unjustly enriched, at SHIP's expense, when

 [they]   received and enjoyed the use of SHIP's invested assets as

well as when they collected Performance Fees in connection with

 investments that did not comply with SHIP's investment

guidelines and had not in truth earned the requisite return to

merit Performance Fees." Compl. ':JI 330.




                                  33
    To state a claim for unjust enrichment under New York law,

a plaintiff must allege that "(l) defendant was enriched,    (2) at

plaintiff's expense, and (3) equity and good conscience militate

against permitting defendant to retain what plaintiff is seeking

to recover." Briarpatch Ltd., L.P v. Phoenix Pictures, Inc., 373

F.3d 296, 306 (2d Cir. 2004). Relief for unjust enrichment is

"available only in unusual situations when, though the defendant

has not breached a contract nor committed a recognized tort,

circumstances create an equitable obligation running from the

defendant to the plaintiff." Corsello v. Verizon New York,   Inc.,

967 N.E.2d 1177, 1185 (N.Y. 2012). Accordingly, "[a]n unjust

enrichment claim is not available where it simply duplicates, or

replaces, a conventional contract or tort claim." Id.

     Defendants argue that SHIP cannot plead unjust enrichment

in the alternative "when, as is the case here, an express

agreement   (~,   the IMAs) governs the plaintiff's claim." MTD

9. Defendants also contend that SHIP has violated "the group

pleading doctrine as it refers generally to 'Defendants'

receiving and enjoying the use of SHIP's assets, but fails to

explain how any specific Defendant, particularly the individual

Defendants,   received or utilized SHIP's assets." Id.

     SHIP responds that "Rule 8(d) permits the pleading of

alternative and even inconsistent theories," Opp. 23, and that


                                 34
"[a] court may allow a breach of contract and an unjust

enrichment claim to proceed past the motion to dismiss stage

when the validity or scope of the contract is difficult to

determine," id.   (quoting Nat' 1 Convention Servs., L.L.C. v.

Applied Underwriters Captive Risk Assurance Co.,     Inc., 239 F.

Supp. 3d 761, 795 (S.D.N.Y. 2017)). SHIP also argues that its

"unjust enrichment claim reaches not only the IMA counterparties

but all Defendants, including the Individual Defendants," and

that "[a]ny Defendant who financially benefited, directly or

indirectly, from the scheme has been unjustly enriched." Id. at

23-24.

     Although SHIP is correct that plaintiffs may plead unjust

enrichment in the alternative where "the validity or scope of

the contract is difficult to determine," Nat'l Convention

Servs., L.L.C., 239 F. Supp. 3d at 795, there is no indication

in the instant case that the parties dispute the validity or

scope of the IMAs. SHIP argues in its opposition brief that its

unjust enrichment claim is grounded both in the IMAs and in "$50

million invested outside the IMAs," Opp. 23, but it did not make

this allegation in its complaint. Furthermore, while SHIP

alleges throughout its complaint that the Individual Defendants

were enriched, see, e.g., Compl.    ~~   96, 112, 127, 130, these




                                   35
allegations are entirely conclusory, and they are therefore "not

entitled to be assumed true." l_qbal, 556 U.S. at 681.

     Accordingly, the Court grants defendants'   ~otion   to dismiss

SHIP's unjust enrichment claim. However, the claim is dismissed

without prejudice, as SHIP may be able to amend its complaint

(on the schedule set below) to plead unjust enrichment based on

funds invested outside of the IMAs or to plead in a

nonconclusory fashion that the Individual Defendants were

enriched.

X.   Punitive Damages

     Punitive damages "are not intended to compensate the

injured party but to punish the tort-feasor for his conduct and

to deter him and others like him from similar action in the

future" Sharapata v. Town of Islip, 437 N.E.2d 1104, 1105 (N.Y.

1982). Under New York law, punitive damages "may only be awarded

for exceptional misconduct which transgresses mere negligence,

as when the wrongdoer has acted maliciously, wantonly, or with a

recklessness that betokens an improper motive or vindictiveness

or has engaged in outrageous or oppressive intentional

misconduct or with reckless or wanton disregard of safety or

rights." Id. at 1106.

     Defendants argue that "SHIP's claim for punitive

damages .   . should be dismissed or stricken under Rules


                                36
12(b) (6) or 12(f) ." MTD 24. They contend that "[p)unitive

damages are not recoverable for an ordinary breach of contract

as their purpose is not to remedy private wrongs but to

vindicate public rights." Id.    (quoting Rocanova v. Equitable

Life Assur. Soc. of U.S.,    634 N.E.2d 940,   943 (N.Y. 1994))

     Given the Court's determination above that SHIP has

plausibly alleged several tort claims - and given the Court's

assessment, more generally, that the alleged conduct can rightly

be described as "outrageous or oppressive," Sharapata, 437

N.E.2d at 1106 - defendants' motion is denied. Even if the

decision were less clear cut, the question of whether to award

punitive damages is "an intensely factual one," and is ill

suited for dismissal this early in the litigation. George v.

Ford Motor Co., No.    03 Civ. 7643 (GEL), 2007 WL 2398806, at *5

(S.D.N.Y. Aug. 17, 2007).

                              Conclusion

     In sum, defendants' partial motion to dismiss is granted in

part and denied in part. The motion is granted in the following

respects: As to Illumin, all claims are dismissed with

prejudice. As to Narain, all claims are dismissed without

prejudice, except for the fraudulent inducement and conspiracy

claims, which are dismissed with prejudice. As to the other

moving defendants     (Beechwood Re, BAM, BBIL, BRILLC, Feuer, and


                                   37
Taylor), the claims for fraud, constructive fraud,   RICO

violations, and unjust enrichment are dismissed without

prejudice, and the civil conspiracy claim is dismissed with

prejudice. Defendants' motion is denied in all other respects.

     For those claims that the Court has dismissed without

prejudice, SHIP is permitted to file an amended complaint, but

it must do so by no later than December 14, 2018.

     SO ORDERED.

Dated:    New   York,      #NY
                   tJ..
          ----'-'--I(
                          Ir,,   2018




                                        38
